PER CURIAM:
Richard D. Murray, Sr., seeks to appeal the district court’s order denying his objection to the standing order referring his case to a magistrate judge for report and recommendation. This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2000), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2000); Fed.R.Civ.P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 69 S.Ct. 1221, 93 L.Ed. 1528 (1949). The order Murray seeks to appeal is neither a final order nor an appealable interlocutory or collateral order. Accordingly, we deny Murray’s motion for appointment of counsel and dismiss the appeal for lack of jurisdiction. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.